In an action to recover damages for malpractice, and for other relief, the appeals are (1) from an order entered September 12, 1958 granting respondent’s motion for reargument of his motion to vacate a preclusion order and to extend his time to serve a bill of particulars, and for reargument of appellant’s cross motion to dismiss the complaint, as to him, for failure to prosecute (which motion had been denied, and which cross motion had been granted, by an order entered August 11, 1958) and on reargument vacating the order entered August 11, 1958, on condition that respondent serve a bill of particulars within a stated time and notice the action for the next available term, and (2) from an order entered October 16, 1958 granting respondent’s motion to vacate a judgment entered August 18, 1958 dismissing the complaint as to appellant. Order entered September 12, 1958 modified by striking therefrom everything following the words “ upon reargument ” and by substituting therefor the words “ the original decision is adhered to ”. As so modified, order affirmed, without costs. Order entered October 16, 1958 reversed, with $10 costs and disbursements, and motion denied. The surgical procedure complained of allegedly took place on July 2, 1956. Issue was joined in May, 1957, at which time appellant served a demand for a bill of particulars. After a motion by appellant to preclude, an order was entered on respondent’s consent on August 26, 1957, in which preclusion was provided for, unless the bill was served within 30 days. The bill was not so served, nor was it served within the time provided for by stipulations entered into in October, 1957 extending the time to November 4, 1957. By motion made returnable on July 31, 1958, respondent Spught to set aside the preclusion order and to be permitted to serve a bill *820of particulars. That motion was denied, and a cross motion to dismiss the complaint for lack of prosecution was granted by order entered August 11, 1958. It was an improvident exercise of discretion to vacate, on reargument, the order of August 11, 1958 and to set aside, in effect, the preclusion order. No reasonable excuse for the delay was offered (Nappi v. Bush Term. Bldg. Co., 2 A D 2d 861; Sandale Coop. Apts. v. Sandale Constr. Corp., 4 A D 2d 970). Nolan, P. J., Wenzel, Beldock, Murphy and Ughetta, JJ., concur.